 1

 2

 3

 4                                 UNITED STATES DISTRICT COURT
 5                                        DISTRICT OF NEVADA
 6                                                    ***
 7    TRAVIS CURRO,                                             Case No. 2:18-cv-00658-GMN-PAL
 8                                            Plaintiff,                     ORDER
              v.
 9                                                               (Mot Subst Parties – ECF No. 13)
      UNITED STATE OF AMERICA, ex rel
10    UNITED STATES POSTAL SERVICE,
11                                         Defendant.
12          Before the court is plaintiff’s Motion to Substitute Parties Pursuant to Fed. R. Civ. P. Rule
13   25 (ECF No. 13). The motion requests to substitute Robert Ansara, a personal representative of
14   the Estate of Travis Curro, deceased, as the proper plaintiff in this matter, and to amend the caption
15   to reflect the substitution. Defendant filed a Notice of Non-Opposition to the Motion (ECF No.
16   14). Having reviewed and considered the matter,
17          IT IS ORDERED that plaintiff’s Motion to Substitute Parties Pursuant to Fed. R. Civ. P.
18   25 (ECF No. 13) is GRANTED. Robert Ansara as Special Administrator of the Estate of Travis
19   Curro shall be substituted in as plaintiff in this matter in the place of Travis Curro.
20          DATED this 11th day of October 2018.
21

22
                                                               PEGGY A. LEEN
23                                                             UNITED STATES MAGISTRATE JUDGE
24

25

26

27

28
                                                           1
